Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner, dated September 3, *6081974, which, after a statutory fair hearing, affirmed the denial by the respondent county Commissioner of petitioner’s application for public assistance in the category of aid to dependent children because of the existence of "excess resources” (bank accounts). Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. In this case petitioner admitted that a portion of the moneys on deposit in the bank accounts in question represented gifts to her children. Such moneys may not be regarded as income earned by the children which is exempt under section 349-a of the Social Services Law. When such moneys have been applied towards her needs, petitioner may reapply for public assistance. Hopkins, Acting P. J., Hargett, Damiani, Rabin and Hawkins, JJ., concur.